UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7014


BRANDON ROBERTS,

                Plaintiff – Appellant,

          and

RANDY GOLDEN; AUGUSTUS WOODARD; JOHN ARTIS,

                Plaintiffs,

          v.

BOBBY P. SHEARIN, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Richard D. Bennett, District Judge.
(8:13-cv-01528-RDB)


Submitted:   December 16, 2014              Decided:   January 8, 2015


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brandon Roberts seeks to appeal the district court’s

order   denying    his   motion   for       discovery          in   this    action    filed

under   42    U.S.C.     § 1983   (2012).               This    court      may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory       and       collateral          orders,      28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Roberts

seeks   to   appeal    is   neither    a        final    order      nor    an    appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                  DISMISSED




                                            2